Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the appeal brief filed 1/15/2021 in which Claims 1-16 are pending.
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Tobin on 7/12/2021.

The application has been amended as follows: 
Please amend Claim 1 as follows:
A display device comprising: a pixel array unit in which pixel circuits are disposed in a matrix form, the pixel circuits respectively including a light emission unit, a write transistor that writes a signal voltage of a video signal in response to a first control signal from a first control signal line, a retention capacitor that retains the signal voltage written by the write transistor, and a drive transistor that drives the light emission unit on the basis of the signal voltage retained by the  column, for each pixel  column, wherein the pixel circuit includes a switching transistor which selectively connects the common line and a source electrode of the drive transistor over a period from before a threshold value correction process begins to after a mobility correction process ends, in response to a second control signal from a second control signal line.
Please amend Claim 14 as follows:
A method for driving a display device including: a pixel array unit in which pixel circuits are disposed in a matrix form, the pixel circuits respectively including a light emission unit, a write transistor that writes a signal voltage of a video signal in response to a first control signal from a first control signal line, a retention capacitor that retains the signal voltage written by the write transistor, and a drive transistor that drives the light emission unit on the basis of the signal voltage retained by the retention capacitor; and a common line that is wired along a pixel  column, for each pixel  column, wherein, in the pixel circuit including a switching transistor which selectively connects the common line and a source electrode of the drive transistor over a period from before a threshold value correction process begins to after a mobility correction process ends, in response to a second control signal from a second control signal line, a capacitance value of a pixel capacitor increases as the switching transistor enters a conductive state.
Please amend Claim 15 as follows:
from a first control signal line, a retention capacitor that retains the signal voltage written by the write transistor, and a drive transistor that drives the light emission unit on the basis of the signal voltage retained by the retention capacitor; and a common line that is wired along a pixel  column, for each pixel  column, wherein the pixel circuit includes a switching transistor which selectively connects the common line and a source electrode of the drive transistor over a period from before a threshold value correction process begins to after a mobility correction process ends, in response to a second control signal from a second control signal line.
Allowable Subject Matter
3.	Claims 1-16 allowed.
4.	The following is an examiner’s statement of reasons for allowance: Referring to independent claims 1, 14, 15, Yamashita (JP 2008-203658) teaches a sampling transistor and a write transistor connected to the scanning line WS of the write scanner where the sampling transistor is connected to a common line and is active before the threshold value correction process to the end of the mobility correction process. With respect to Claims 1, 14, 15 as stated by the Applicant and agreed by the Examiner, the references as cited or further prior art references do not disclose or render obvious a write transistor that writes a signal voltage of a video signal in response to a first control . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number 





/EBONI N GILES/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694